828 F.2d 1133
HAMILTON BROTHERS OIL COMPANY and Hamilton BrothersPetroleum Corporation, Plaintiffs-Appellants,v.ANR PIPELINE COMPANY, Defendant-Appellee.
No. 86-6014.
United States Court of Appeals,Fifth Circuit.
Oct. 8, 1987.

Hayden Burns, Paul F. Simpson, Butler & Binion, Houston, Tex., for plaintiffs-appellants.
B. Thomas Cook, Robert C. Williams, Bracewell & Patterson, Houston, Tex., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Texas;  Carl O. Bue, Jr., Judge.
Prior Report:  822 F.2d 512.
Before RUBIN, GARZA, and JONES, Circuit Judges.
PER CURIAM:


1
This court assumed it might have jurisdiction of the appeal based on consideration of the stay order as a collateral order having final effect.  See Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949).  The district court having vacated that order, we decline to review other rulings that are interlocutory and not appealable.  The appeal is therefore dismissed as moot with respect to the stay order, without prejudice as to any other issues.